DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGP 2017/0269494) in view of Onozaki et al. (US PGP 2017/0315463) and further in view of Sugahara et al. (US PGP 2017/0269494).
Yoshida teaches an emulsion aggregation method of producing a toner particle.  The method comprises an initial step of forming dispersions of a binder resin, a dispersion of a pigment comprising a resin A and a dispersion containing a resin B.  Said dispersion are then mixed together with a dispersion of a release agent, aggregated and heat fused to obtain a toner particle ([0099]).  The pigment dispersion is taught to comprise a basic pigment and resin having an acidic functional group (resin A).  Resin A is taught to have a repeating unit of Formula (3) and further is taught to comprise styrene ([0059-71], particularly [0059], [0071], [0181-183] and Table 3).  Yoshida further teaches that the resin A should be present in an amount of 1.0 to 30.0 mass parts of pigment, which corresponds to a ratio of pigment:resin of 99:1 to 70:30 ([0078]).  As seen from formula (3) the addition polymer (resin A) in the colorant particles has an anionic group (such as a carboxylic acid group, [0058-67]).  As can be seen in Formula (5) the resin A is further taught to have an alkylene oxide group.  The pigment is also taught to be carbon black ([0045]).  Resin A is further taught to have a molecular weight within the range of 10,000 to 75,000 ([0076]).
While Yoshida is silent regarding specific procedures for the process steps of the emulsion aggregation method, Yoshida does teach forming a dispersion of resin A and the pigment.  The skilled artisan can glean information necessary for these steps from the suspension polymerization method which is detailed by Yoshida.  Specifically, Yoshida teaches first forming a resin A and then dissolving resin a and the pigment in a solvent before dispersing these components in an aqueous medium ([0103]).  As such, it would be clear to one of ordinary skill in the art to first mix resin A and the pigment in a solvent prior to forming an aqueous dispersion of the colorant particles.  This is further supported by Yoshida teaching that when the pigment and resin A are first dissolved (mixed) in a solvent (oil phase) the dispersability of the pigment is improved ([0100-101]).  Additionally, Yoshida teaches the use of a bead mill utilizing zirconia beads for forming pigment-resin A dispersion ([0199]).  The content of the pigment in the toner is taught to be from 4 to 20 mass percent of the toner ([0050]).  While Yoshida does not teach a content of the acidic monomer in resin A, Yoshida does teach a desired range of acid value for resin A which is determined by the content of the acidic monomer ([0077]).  Yoshida further teaches that the acid value is a result effective variable that drives the tinting strength, heat-resistant storability and durability of the toner ([0077]).  Yoshida does not, however, teach that a composite resin as described in claim 1 be used as the binder resin of the toner nor a suitable oil absorption amount for the carbon black pigment.
Yoshida teaches a separate binder resin in addition to the colorant particles comprising resin A, but does not offer specific guidance on suitable resins offering only that polyester and vinyl resins are preferred ([0108]).  Onozaki teaches a toner comprising a binder resin having a hybrid structure comprising a polyester segment and a vinyl segment ([0049] and [0065-66]).  The binder resin is further taught to enhance pigment dispersibility, charging performance and blocking resistance of the toner ([0049] and [0052]).  The hybrid resin is taught to comprise an addition polymer segment comprising a styrene monomer ([0051]) and a polyester segment ([0052]) that are connect by a bireactive monomer bonding to both the polyester and vinyl resins ([0066-67]).  The content of the vinyl portion of the hybrid resin is taught to be 50% by mass or less ([0052]).  Additionally, as suitable vinyl resins used in the hybrid resin Onozaki teaches styrene-(meth)acrylate ester copolymers ([0051]).  Additionally, the hybrid resin is taught to comprise petroleum resins, which is understood to include polyolefins which are known hydrocarbon waxes ([0051]).  The polyester portion of the hybrid resin is further taught to be produced by a polycondensation reaction between diol monomers and polycarboxylic acids.  The polycarboxylic acids are further taught to include tribasic or higher polycarboxylic acids in order to effect crosslinking ([0053-55]).  As Onozaki teaches only a desire for “partial crosslinking” within the binder resin it is understood that the content of tribasic or high polycarboxylic acids will be low and within the range recited in pending claim 17.  The hybrid resin is further taught to have a softening point within the range of 70 to 100 °C ([0070]).
Sugahara teaches a toner comprising carbon black as a colorant (Abstract).  Additionally, the carbon black is taught to have a DBP oil absorption amount of from 30 to 60 ml/100 g in order to improve the charging property, transferring property, and coloring property of the toner ([0005-10], [0062-63]).  Thus, improvements in charge density and image density would have been expected from the teaching of Sugahara as Sugahara teaches that optimizing the properties of the carbon black colorant improve the charging property and coloring property of the toner.
While Yoshida does not specifically teach a hybrid resin for the binder resin of the toner, Yoshida does teach that hybrid resins are suitable for use as the resin A ([0072]).  Onozaki teaches that hybrid resins allow the skilled artisan to enhance pigment dispersibility and improve charging performance and blocking resistance of the toner ([0049] and [0052]).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the hybrid resins of Onozaki et al. in the toner of Yoshida et al. and to have further employed the carbon black taught by Sugahara et al. as the carbon black in the toner of Yoshida et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGP 2017/0269494) in view of Onozaki et al. (US PGP 2017/0315463) and further in view of Sugahara et al. (US PGP 2017/0269494) as applied to claims 1-7 and 9-21 above, and further in view of Ueda et al. (US PGP 2019/0056679).
The complete discussions of Yoshida, Sugahara and Onozaki above are included herein.  While both Yoshida and Onozaki teach the use of an emulsion aggregation method of producing toner particles, neither teach suitable particle sizes for the colorant and resin dispersions.
Ueda teaches an emulsion aggregation method of producing toner particles ([0150]) and further teaches that the colorant particles should have a particle diameter of 80 to 200 nm and the resin particles should have a particle diameter of from 50 to 300 nm prior to aggregation in order to optimize toner performance and manufacturing compatibility ([0161-162]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the hybrid resins of Onozaki et al. in the toner of Yoshida et al. and to have utilized colorant and resin particle dispersions having diameters within the range taught by Ueda et al. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGP 2017/0269494) in view of Onozaki et al. (US PGP 2017/0315463) and further in view of Sugahara et al. (US PGP 2017/0269494) as applied to claims 1-7 and 9-21 above, and further in view of Jang et al. (US PGP 2012/0107736).
The complete discussions of Yoshida, Sugahara and Onozaki above are included herein.  While Yoshida teaches the formation of a carbon black colorant dispersion comprising a styrene-based polymer dispersant, Yoshida does not teach a range of suitable styrene content in said polymer and in Examples teaches styrene content above the range recited by the Applicant in pending claim 22.
Jang teaches a toner comprising a binder resin, a carbon black colorant and a styrene based block copolymer used as a dispersant for the carbon black.  Furthermore, Jang teaches that the styrene content in the dispersant is a result effective variable and teaches that styrene content should be within the range of 20 to 80% ([0051]).  Specifically, Jang teaches that the styrene content controls compatibility with the toner binder resin as well as the compatibility with the carbon black colorant ([0051]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the hybrid resins of Onozaki et al. in the toner of Yoshida et al. and to have employed the carbon black taught by Sugahara et al. as the carbon black in the toner of Yoshida et al. and further to have perfected the amount of styrene in the resin A of Yoshida et al. to a value within the range taught by Jang et al. in order to optimize the compatibility of the carbon black and the binder resin.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	12/08/2022